Citation Nr: 1012449	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a respiratory disorder has been 
received.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to a rating in excess of 30 percent for 
hypertension with renal involvement.   


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to May 
1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware, in which the RO found that new 
and material evidence had not been submitted sufficient to 
reopen claims for service connection for a respiratory 
disorder (previously claimed as bronchitis) and diabetes 
mellitus, denied service connection for hypothyroidism, and 
granted an increased, 30 percent, rating for hypertension 
with renal involvement, effective September 14, 2006. 

The Veteran filed a notice of disagreement with the denial 
of his request to reopen a claim for service connection for 
a respiratory disorder, the denial of the claim for service 
connection for hypothyroidism, the rating assigned for 
hypertension with renal involvement, and the effective date 
of the 30 percent rating assigned for hypertension with 
renal involvement.  A statement of the case addressing these 
matters was issued in November 2008; however in his January 
2009 substantive appeal, the Veteran indicated that he was 
only appealing the 30 percent rating assigned for 
hypertension with renal involvement and his request to 
reopen a claim for service connection for a respiratory 
disorder.  As such, the only matters currently in appellate 
status are those listed on the title page.  See 38 C.F.R. § 
20.200 (2009) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal). 

In the August 2009 supplemental statement of the case 
(SSOC), the RO found that the evidence submitted to reopen 
the claim for service connection for a respiratory disorder 
was not new and material; however, the RO characterized the 
issue as a claim for service connection and found that 
service connection for a respiratory disorder was denied as 
there was no evidence relating a current respiratory 
disorder to service.  As such, the Board finds that the RO 
did review and adjudicate underlying service connection 
claim in the August 2009 SSOC.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection. That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to 
reopen the claim has been received, the Board has 
characterized the issues on appeal as reflected on the title 
page.

In regard to the request to reopen the claim for service 
connection for a respiratory disorder, the Board has also 
considered the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs 
v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran was previously denied service connection 
for bronchitis on the basis that, while the Veteran had 
acute episodes of bronchitis and upper respiratory 
infections during service, no evidence of chronic 
respiratory problems was found on VA examination.  In 
September 2006, the Veteran filed a request to reopen his 
previously denied claim for a respiratory disorder.  
Accordingly, the Veteran is not seeking service connection 
for a different diagnosed disease or injury, and new and 
material evidence is required to reopen the claim.

The issues of entitlement to service connection for a 
respiratory disorder and entitlement to a rating in excess 
of 30 percent for hypertension with renal involvement are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a September 1992 rating decision, the RO denied 
service connection for a respiratory disorder, specifically, 
bronchitis; although notified of the denial in a November 
1992 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
September 1992 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a respiratory disorder, and raises a 
reasonable possibility of substantiating a claim for service 
connection.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied the claim 
for service connection for bronchitis is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As new and material evidence has been received, the 
claim for service connection for a respiratory disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for a respiratory disorder, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Factual Background and Analysis

In June 1992, the Veteran filed a claim for service 
connection for bronchitis.  In the September 1992 rating 
decision, the RO denied service connection for bronchitis, 
on the basis that, while service treatment records reflected 
acute episodes of bronchitis and upper respiratory tract 
infections, on VA examination, there was no evidence of 
chronic respiratory problems.  

The evidence of record at the time of the September 1992 
rating decision included the Veteran's service treatment 
records, which reflect that, in his Report of Medical 
History prior to enlistment, in April 1981, the Veteran 
described hay fever, which was noted to be mild, and only in 
Puerto Rico.  During service, he received treatment for 
bronchitis and upper respiratory infections on several 
occasions.  A November 1991 chest X-ray revealed left lower 
lobe pneumonia.  Also of record at the time of the September 
1992 rating decision was an August 1992 VA examination.  
During this examination, the Veteran reported that he was 
diagnosed with bronchitis in 1986 or 1987, for which he was 
treated as an outpatient, and had at least seven attacks of 
bronchitis in the past seven years.  His present complaints 
included concern about episodes of bronchitis and minimal 
shortness of breath.  Examination of the respiratory system 
revealed no cough or expectoration at rest.  The contours of 
the chest were normal, and both sides of the chest expanded 
equally and appropriately with inspiration.  Breath sounds 
were normal and no adventitial sounds were noted.  The 
pertinent diagnoses were episodic bronchitis by history and 
allergies.  The physician remarked that the Veteran had been 
diagnosed to have bronchitis, had primarily been treated 
with outpatient therapy, and had no aggravating factors 
other than allergies.  He stated that there was no evidence 
of chronic respiratory problems at the time of examination.  

Although notified of the RO's September 1992 denial in a 
November 1992 letter, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in 
September 2006.  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by or on behalf 
of a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim is the September 1992 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the September 
1992 rating decision includes records of VA treatment dated 
from July 1998 to January 2007.  These records reflect 
findings of and treatment for seasonal allergies.  In 
November 1999, the Veteran complained of a cough and chest 
congestion for about six days.  The assessment was asthmatic 
bronchitis.  The Veteran's medication list reflects that 
beginning in September 2000, he was on an Albuterol inhaler 
and was to administer two puffs four times a day as needed 
to relieve congestion and ease breathing.  In November 2005, 
the Veteran complained of a possible upper respiratory 
infection.  The assessment was allergy flare.  The 
assessment following treatment in December 2006 included 
allergic rhinitis.  

In his December 2007 notice of disagreement, the Veteran 
stated that both his service treatment records and his VA 
treatment records reflected that he had been prescribed 
inhalers when allergic rhinitis made his breathing 
difficult.  He stated that his breathing problems/allergic 
rhinitis were severely aggravated in service, and had 
continued to the present day.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  At the time of the 
September 1992 denial, there was a diagnosis of allergies on 
VA examination in August 1992; however, the physician found 
that there was no evidence of chronic respiratory problems.  
There was also no evidence of a nexus between a current 
respiratory disorder and service.  The VA treatment records 
associated with the claims file include current findings of 
seasonal allergies and allergic rhinitis.  In his December 
2007 notice of disagreement, the Veteran described breathing 
problems during and since service.  The Veteran is competent 
to report breathing problems.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is also competent to report a 
continuity of symptomatology of breathing problems since 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
This report of a continuity of symptomatology suggests a 
link between his current complaints regarding breathing 
problems and service.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  This evidence is neither cumulative nor 
redundant, and, as it addresses whether the Veteran has a 
current respiratory disorder which may be related to 
service, it raises a reasonable possibility of 
substantiating the claim for service connection.  Thus, the 
claim must be reopened.

Therefore, as new and material evidence has been received, 
the claim for service connection for a respiratory disorder 
is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a respiratory disorder has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83. 

As discussed above, the Veteran's service treatment records 
reflect findings of bronchitis, upper respiratory 
infections, and left lower lobe pneumonia.  Post-service 
records of VA treatment include current findings of seasonal 
allergies and allergic rhinitis.  In September 2000, the 
Veteran was prescribed an Albuterol inhaler to treat 
breathing problems.  In December 2007, he described 
breathing problems during and since service.  This report of 
a continuity of symptomatology suggests a link between his 
current complaints regarding breathing problems and service.  
SeeDuenas, 18 Vet. App. 512.  Accordingly, a VA examination 
to obtain a medical nexus opinion regarding the claim for 
service connection for a respiratory disorder is warranted. 
See McLendon, 20 Vet. App. at 83.

In regard to the claim for a rating in excess of 30 percent 
for hypertension with renal involvement, in the January 2007 
rating decision, the RO assigned a 30 percent rating 
pursuant to Diagnostic Code 7101-7541.  Diagnostic Code 7541 
evaluates renal involvement in diabetes mellitus, sickle 
cell anemia, systemic lupus erythematosus, vasculitis, or 
other systemic disease processes, and states that such renal 
involvement should be rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7541 (2009).  

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2009). 

The Veteran's hypertension with renal involvement was most 
recently evaluated on VA examination in October 2006.  The 
examiner noted that there was a history of hypertensive 
renal disease, which was described as proteinuria only.  
There was 2+ peripheral edema and urinalysis revealed 1+ 
protein.  The diagnosis was hypertension.  The Veteran 
argues that a 60 percent rating is warranted for 
hypertension with renal involvement, as he has constant 
albuminuria with edema.  Records of VA treatment dated from 
December 2005 to January 2007 include proteinuria on the 
problem list.  In December 2005, there was no edema of the 
extremities.  This treatment record also notes that 
urinalysis was negative in October 2004.  The assessment 
noted that there was improved proteinuria on angiotensin-
converting enzyme inhibitor and weight loss.  A December 
2005 serum liver panel revealed albumin 4.1.  During 
treatment in May 2006, there was +1/2 edema in the 
extremities, bilaterally.  On assessment, it was noted that 
the Veteran no longer had microalbuminuria.  During 
treatment in December 2006, there was 1+ bilateral lower 
extremity edema.  Labs included creatinine 0.8.  

While the recent VA treatment records include proteinuria as 
an active problem and include findings of edema, the October 
2006 VA examiner described renal involvement of hypertension 
as proteinuria only.  It is not clear from the evidence of 
record whether the Veteran has constant albuminuria with 
some edema, consistent with an increased, 60 percent, 
rating.  In this regard, the Board notes the May 2006 
finding that the Veteran was no longer with 
microalbuminuria.  Moreover, the VA examiner did not provide 
an opinion regarding whether there was definite decrease in 
kidney function.  

Because VA undertook to provide a VA examination to evaluate 
service-connected hypertension, the Board must ensure that 
such an examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  Accordingly, to ensure that the record 
reflects the current severity of hypertension with renal 
involvement, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, is 
needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities on appeal.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to determine the etiology of 
his respiratory disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  The examiner should 
set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current respiratory 
disorder.  In regard to any diagnosed 
respiratory disorder, the examiner 
should express an opinion as to whether 
the respiratory disorder (a) clearly and 
unmistakably pre-existed service; and, 
if so (b) was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of 
service; and, if not, (c) had its onset 
in or is otherwise medically related to 
the Veteran's service.  In rendering 
this opinion, the examiner should 
specifically consider and address the 
findings of bronchitis, upper 
respiratory infections, and left lower 
lobe pneumonia during service, and the 
April 1981 report of mild hay fever.

3.  The Veteran should be scheduled for 
VA Hypertension and Genitourinary 
examinations, to evaluate hypertension 
with renal dysfunction, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  The examiner should 
set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The Hypertension examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet 
Hypertension Examination.  The 
examination must respond to the 
instructions contained therein.  

The Genitourinary examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet 
Genitourinary Examination (revised on 
April 22, 2008).  The examination must 
respond to the instructions contained 
therein.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case 
before returning the claims to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


